UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-6486



PAUL DION BROWN,

                                                Plaintiff - Appellant,

          versus


GEORGE TRENT; DAVID DEAN; MICHAEL COLEMAN,
A.W.O., Official and Individual Capacity,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. David A. Faber, District Judge.
(CA-98-350-5)


Submitted:   August 24, 2000                 Decided:   August 30, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Paul Dion Brown, Appellant Pro Se. Lisa Jeanette Bray, George John
Joseph, BAILEY & WYANT, P.L.L.C., Charleston, West Virginia; Leslie
K. Kiser, Charles Patrick Houdyschell, Jr., WEST VIRGINIA DEPART-
MENT OF CORRECTIONS, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Paul Dion Brown appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion accepting

in part the magistrate judge’s recommendation and sustaining the

defendant’s objections and find no reversible error.   Accordingly,

we affirm on the reasoning of the district court.      See Brown v.

Trent, No. CA-98-350-5 (S.D.W. Va. Mar. 23, 2000).      We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                2